Citation Nr: 0502667	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected right long thoracic nerve palsy (minor) due to 
subclavian vein thrombosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had verified active service from May 1982 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted a 30 percent 
disability evaluation for right long thoracic nerve palsy 
(minor) due to subclavian vein thrombosis.  

The Board remanded the case in June 2000 for additional 
development.  In a supplemental statement of the case (SSOC) 
issued in October 2004, the RO confirmed and continued the 30 
percent disability evaluation.  The claim has been returned 
to the Board for further appellate review. 

During the course of this appeal, the veteran has relocated 
several times, and he most recently appears to reside in 
Georgia.  Accordingly, jurisdiction over the matter has been 
transferred to the Atlanta, Georgia, RO.  


FINDINGS OF FACT

1.  The evidence of record does not show that all right 
shoulder and right elbow movements have been lost or severely 
affected.  

2.  The competent and probative medical evidence of record 
shows minimal disability related to right scapular winging, 
and serratus anterior weakness due to right long thoracic 
nerve palsy (minor).  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for right long thoracic nerve palsy (minor) due to 
subclavian vein thrombosis have not been met.  38 U.S.C.A. 
1155, 5103a, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8510 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in October 1992.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in February 2004, the RO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
April 1996 statement of the case (SOC) and supplemental 
statements of the case (SSOC) dated in February 2000, June 
2001 and October 2004 issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate her claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Although the appellant has 
not been provided the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004), the above actions by the RO 
satisfy the requirements of the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  A Travel Board hearing was 
scheduled as the veteran had requested, however, in early 
September 1997, through her representative, she advised VA 
that she was living abroad and requested that appropriate 
action be taken for review of her disabilities and a 
favorable decision be issued.  The veteran subsequently wrote 
a follow-up letter, noting that she had earlier informed her 
representative who had assured her that she would notify VA.  
Since then, there have been several requests made to the 
veteran asking whether she still wished to appear for a 
personal hearing before a Member of the Board of Veterans 
Appeals and she has not indicated that she wished such a 
hearing.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In a rating decision in January 1985, the RO granted 
entitlement to service connection for right long thoracic 
nerve palsy (minor) due to subclavian vein thrombosis and 
assigned a 20 percent disability evaluation, effective from 
November 1984.  Service medical records show that as a 
consequence of surgery she developed a subclavian vein 
thrombosis resulting in right long thoracic nerve palsy.  
Clinical findings at separation from service revealed winging 
of the extremity, full range of motion, and some weakness on 
lifting.

After a subsequent review of private and VA medical records, 
the 20 percent evaluation was confirmed and continued in 
rating decisions in December 1985, February 1988, and April 
1990.  

In October 1992, the veteran requested re-evaluation of the 
right long thoracic nerve disability and submitted private 
medical treatment records which show that, in April 1989, the 
veteran presented to establish a new patient-physician 
relationship.  Her past surgical history noted that surgery 
approximately five years earlier had been complicated by long 
thoracic nerve palsy with resultant paralysis of right 
serratus anterior and resulting right thoracic outlet 
syndrome, for which she took medication on an as-needed 
basis.  The review of systems was significant for 
intermittent right shoulder pain, exacerbated by muscle 
spasms with intermittent numbness involving her right forearm 
and arm.  The examiner recorded that the veteran was left-
handed.  There was no noted weakness or clumsiness involving 
the right upper extremity.  

The October 1992 clinical findings were significant muscle 
spasms involving right rhomboideus major and minor muscles as 
well as the "Terry's" (teres) major and right deltoid 
muscles.  There was no evidence of right subacromial 
bursitis.  There was decreased range of motion involving 
right shoulder with glenohumeral abduction to an arch of 
approximately 80 degrees.  There was slight winged scapula on 
the right.  The assessment was right long thoracic nerve 
palsy with resultant chronic right shoulder pain and right 
thoracic outlet syndrome.  This would be monitored, and 
medication was to continue on an as needed basis.   

In January 1992 the veteran reported having gone back to work 
full time, resulting in increased pain and numbness with 
right thoracic outlet syndrome.  When the veteran was seen in 
June 1992, the assessment included status post right long 
thoracic nerve palsy with resultant chronic right shoulder 
pain.  Treatment was with medication, the use of a TENS unit, 
and physical therapy.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in December 1992.  She stated that she was no 
longer an operating room technician, as she could no longer 
handle the instruments with her hands because of fatigue and 
pain.  She worked as a secretary approximately half-time.  
The clinical findings were obvious winging of the scapula, 
with abduction and somewhat limited motion of the shoulder.  
There was somewhat limited abduction due to pain with flaring 
of the scapula.  The right arm muscles were of normal 
strength, and her grip appeared normal.  Sensation appeared 
intact, as did her reflexes.  The diagnosis was long thoracic 
nerve palsy on the right with weakness of the right shoulder 
musculature and winging of the scapula with resultant pain.  
This was secondary to subclavian vein thrombosis which had 
occurred during surgery.

After review of these medical records, in an April 1993 
rating decision, the RO increased the disability evaluation 
to 30 percent, effective from October 28, 1992. 

With her notice of disagreement the veteran submitted 
additional private medical records.  She stated that her 
shoulder condition was becoming progressively worse.  She had 
terminated her employment as a secretary and was in a VA-
approved program of Vocational Rehabilitation to retrain for 
a more suitable profession.  The private medical treatment 
records show that she was first seen in January 1992.  After 
examination, the assessment was that the veteran's recurrent 
and progressive neck/trapezius and scapular pain was from the 
winging of her scapula as a result of the right thoracic 
nerve palsy.  Repetitious use of her right arm further 
compromised the strength of the serratus anterior, which was 
weak, producing more winging of the scapula and sagging of 
the shoulder, which in turn pulled on her scalenus muscle, 
eliciting her thoracic outlet syndrome.  The plan was to try 
physical therapy.  An EMG study showed no electrical evidence 
of an associated cervical radiculopathy, any carpal tunnel 
syndrome, or any ulnar nerve entrapment neuropathy at the 
wrist or elbow.  She presented with a clinical thoracic 
outlet syndrome, without evidence of the presence of 
neurogenic type.  There was a persistent long thoracic nerve 
palsy, with the long thoracic nerve anatomically intact and 
showing demyelinating and axonal neuropathy.  Her doctor 
stated that the neurological examination was unremarkable 
except for winging of the scapula and weakness of the 
serratus anterior.   

In October 1992 she was seen for a follow-up appointment 
after one of a series of steroid injections.  Her pain had 
decreased significantly, but she continued to have 
intermittent pain which was increased with use.  Even though 
she was working only 25 to 30 hours per week, her symptoms 
occurred intermittently, especially on repetitious arm 
activities.  In October 1993, it was noted that she went to a 
VA medical center for intensive rehabilitation, which had 
helped, and that she received proper adaptive equipment.  She 
was attending school full time.  

VA treatment records show that the veteran was subsequently 
admitted to a VA medical center electively for training with 
adaptive equipment and to try to decrease pain.  She also 
received physical therapy.    

A VA examination in December 1993 revealed a winged scapula 
on the right, especially upon extension of elevation of the 
right shoulder joint.  This indicated significant weakness on 
the right of the rhomboid musculature and serratus anterior 
musculature.  There was no peripheral neuropathy of the right 
arm or hand.  The bicep jerk, brachial radialis jerk, and 
tricep jerk were two plus.  Her grip was strong.  The 
diagnosis was probable paralysis of the right long thoracic 
nerve and winged scapula on the right.  

The veteran submitted dependent military records, to include 
medical treatment records for a period from November 1984 to 
June 1997, from Travis Air Force Base, Plattsburgh Air Force 
Base, Moody Air Force Base, and Aviano Air Force Base.  These 
show periodic complaints of pain and treatment for right long 
thoracic nerve palsy.  

The veteran was afforded a fee basis VA C&P examination in 
March 1999 in Italy.  She indicated that she was having 
physical therapy for her right shoulder.  Clinical findings 
were 2+ winging of the right scapula, strength otherwise 
intact, tenderness over proximal ulnar nerve, and there was 
obliteration of the right radial pulse on external rotation 
of arm.  Upon rapid alternating movements with arms in full 
extension, movement quickly stopped on the right.  Bicep and 
tricep jerks were normal.  The diagnosis was right long 
thoracic nerve palsy due to subclavian vein thrombosis.

VA outpatient treatment records from the South Texas Veterans 
Health Care System show the veteran was seen for complaints 
of neck, right shoulder, and arm pain, and numbness in the 
right hand.  She received physical therapy, steroid 
injections, medication, and treatment in a pain clinic.  On 
examination as a new patient in the pain clinic in October 
2003, range of motion of the right shoulder was flexion of 
160 degrees, internal rotation of 60 degrees, and external 
rotation of 90 degrees, all abnormal.  The sensory 
examination revealed normal touch, pin prick, and temperature 
sensation.  On the right side the motor strength was normal.  
A compression test of the cervical spine provoked neck pain 
only.  A Spurling test was negative.  No neuropathic signs 
were noted.  Tight right splenius capitus, rhomboids, 
trapezius, pectoralis major and minor muscles were noted.  
The primary pain diagnosis was myofascial pain.  X-rays in 
December 2003 showed a normal right shoulder.  

On examination in March 2004 prior to an EMG study, no muscle 
atrophy was noted.  A manual muscle test was 5/5 and 
symmetric in the upper extremities.  Sensation was symmetric 
and intact for pinprick and light touch.  The deep tendon 
reflexes were 1+ and symmetric.  The Tinnel and Phalen tests 
were negative over the wrist.  The electrodiagnostic 
impression found no electrodiagnostic evidence consistent 
with right cervical radiculopathy or nerve entrapment of 
ulnar or median nerve in the right upper extremity.  

The veteran was afforded a VA C&P peripheral nerves 
examination in July 2004.  She reported her history and 
symptoms.  She related that she had been retrained as a 
secretary but developed symptoms while doing this work.  
According to the veteran, she has remained unemployed since 
1992 due to her symptoms preventing the type of work she was 
trained to do.  She then was to be retrained in business 
administration, began to pursue a degree in 1992, but has 
never finished it.  

The examiner's impression was that the veteran's major 
symptomatology related to neck, arm, and back pain associated 
with repetitive movements.  Neurologic symptoms of numbness 
were associated with repetitive movements as well.  The 
examiner found that this would not be consistent with an 
isolated long thoracic nerve injury which typically would be 
painless and only result in weakness of the serratus anterior 
with no areas of numbness.  The examiner felt that the 
veteran might suffer from a thoracic outlet syndrome which 
caused her pain and numbness, which was in addition to and 
unrelated to her long thoracic nerve injury.  He concluded 
that there appeared to be only minimal disability related to 
right scapular winging and serratus anterior weakness.  

The report of an EMG performed in July 2004 showed full loss 
of innervation of the right serratus anterior muscle, with 
evidence of longstanding injury of the right long thoracic 
nerve rendering a winging of the right scapula; complete 
paralysis was at least as likely as not permanent in nature.  
This injury was minimal in its disabling features, and was 
essentially confined to a non-painful serratus anterior 
muscle paralysis with a resultant winging of the scapula.  
The examiner concluded that it was most unlikely that any of 
the veteran's subjective claims of hand, arm, and finger 
numbness, weakness, and pain on the right upper extremity 
were related in any significant way to the service-connected 
right long thoracic nerve palsy with right anterior muscle 
paralysis.  

In September 2004, the veteran submitted a copy of her 
medical records to include records from Aviano, Italy; 
Incirlik, Turkey; Moody Air Force Base; and Lackland Air 
Force Base.  The records also included progress notes from a 
VA hospital which were the final treatment records for 
treatment at a pain clinic.  These records, that included 
duplicate copies of records previously submitted, show 
complaints of right upper extremity and neck pain and 
treatment received.  On vocational evaluation in August 2004, 
the evaluator concluded that the veteran would be able to 
work if the appropriate career field were found.

III.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

IV.  Analysis

The veteran contends that a higher evaluation is warranted 
for service-connected right long thoracic nerve palsy (minor) 
due to subclavian vein thrombosis.  The medical records 
indicate that the veteran is left-handed.  Thus, because her 
symptoms affect her right arm, the assigned rating must be 
for the minor extremity.

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals), with all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected, 
warrants a 60 percent rating for the minor extremity.  
Incomplete paralysis is to be evaluated as follows: for 
severe incomplete paralysis, 40 percent for the minor 
extremity; for moderate incomplete paralysis, 30 percent for 
the minor extremity; and for mild incomplete paralysis, 20 
percent for either extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8510 (2004).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540.  

A normal range of motion in the shoulder is flexion from 90 
to 180 degrees, abduction from 90 to 180 degrees, external 
rotation from zero to 90 degrees internal rotation from zero 
to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

Upon review of the evidence, the Board finds that the 
veteran's condition does not manifest symptoms such that a 40 
evaluation is warranted under DC 8510.  The evidence of 
record indicates that the veteran has weakness due to the 
right long thoracic nerve disability; however, there is no 
evidence that the disability has resulted in all shoulder and 
elbow movements being lost or severely affected.  While the 
evidence shows some limitation of motion of the right 
shoulder, the medical evidence does not reflect that the 
shoulder movements are severely affected.  No limitation of 
elbow movements has been reported by any examiner or by the 
veteran.  There is no evidence whatsoever that the disability 
has resulted in complete paralysis of the upper radicular 
group, as would warrant assignment of a 60 percent rating for 
the minor extremity.

Furthermore, the Board finds that the veteran's condition 
does not manifest severe incomplete paralysis such that a 40 
evaluation is warranted under DC 8510.  The July 2004 VA 
examiner found that her major symptomatology related to neck, 
arm, and back pain, and neurologic symptoms of numbness were 
all associated with repetitive movements.  These symptoms 
were not consistent with an isolated long thoracic nerve 
injury which typically would be painless and only result in 
weakness of the serratus anterior with no areas of numbness.  
The examiner attributed the symptoms of pain and numbness 
possibly to a thoracic outlet syndrome, noted to be in 
addition to and unrelated to her long thoracic nerve injury.  
The examiner found only minimal disability related to right 
scapular winging and serratus anterior weakness.  

The report following EMG testing in July 2004 also concluded 
that the injury was minimal in its disabling features, and 
was essentially confined to a non-painful serratus anterior 
muscle paralysis with a resultant winging of the scapula.  
The examiner opined that it was most unlikely that any of the 
veteran's subjective claims of hand, arm, and finger 
numbness, and weakness and pain on the right upper extremity, 
were related in any significant way to the service-connected 
right long thoracic nerve palsy with right anterior muscle 
paralysis.  

Service-connection is not currently in effect for a thoracic 
outlet syndrome disability.  However, the Court has held that 
when it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt on any issue 
be resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service- connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
however, the examiner in July 2004 specifically attributed 
the pain and numbness of the right upper extremity to 
thoracic outlet syndrome.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's right long thoracic 
nerve palsy is manifested by symptomatology that more nearly 
approximates the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 8510.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that she has required frequent 
periods of hospitalization for her right long thoracic nerve 
palsy disability, or that the manifestations associated with 
this disability are unusual or exceptional.  Although she has 
alleged interference with employment due to that condition, 
the evidence of record does not show marked interference with 
employment due solely to that condition.  In August 2004, a 
vocational evaluation included restrictions not entirely due 
to right long thoracic nerve palsy and also found that the 
veteran would be able to work if an appropriate career field 
were found.  See 38 C.F.R. § 3.321(b)(1) (2004).  Thus, the 
Board will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
the veteran's service-connected right long thoracic nerve 
palsy.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the claim is denied.


ORDER


Entitlement to a rating in excess of 30 percent for right 
long thoracic nerve palsy (minor) due to subclavian vein 
thrombosis is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


